Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing February 18, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: The Dreyfus Socially Responsible Growth Fund, Inc. File No.: 811-7044 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended December 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6832. Very truly yours, /s/ Christina Zacharczuk Christina Zacharczuk Senior Paralegal CZ/ Enclosure
